DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remark, filed 05/11/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Claims 5-6 have been cancelled.


Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or suggest the combination of all limitations required in the claim or the claim as a whole. 

Regarding to claim 8, the prior art of record fails to teach or suggest the combination of all limitations required in the claim or the claim as a whole.

Regarding to claim 12, the prior art of record fails to teach or suggest the combination of all limitations required in the claim or the claim as a whole.

Regarding to claim 13, the prior art of record fails to teach or suggest the combination of all limitations required in the claim or the claim as a whole.

Regarding to claim 15, the prior art of record fails to teach or suggest the combination of all limitations required in the claim or the claim as a whole.

Claims 2-4 and 7 are allowed due to dependency of claim 1. Claims 9-11 are allowed due to dependency of claim 8. Claim 14 is allowed due to dependency of claim 13. 
Closest Reference Found
Closest prior art made of record with regards to the Examiner’s 103 rejection include R. Pagés (NPL: Composition of texture atlases for 3D mesh multi-texturing) and in view of Tourapis (US 20210256735 A1), in view of Zhao (US 20200211230 A1), in view of Qi (US 20140313287 A1), and further in view of Angermayer (US 20170148250 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616